DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 5, it appears from the disclosure (see paragraph [0047]) and the Figures that while a cross-section of the renal vasculature may be hemispherical, the shape of the renal vasculature is semi-cylindrical.  In claim 13, it is not clear what is meant by “minimally”, or “relative to the second simulated renal vasculature adhered to a fibrous layer…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Senagore in view of Segall, and further in view of Toly.  Senagore discloses in the Figures and specification (see e.g. Figure 2 and paragraphs [0042-52] a surgical simulation system comprising a first penetrable layer (52b) having an upper and lower surface, a second penetrable layer (5)0 having an upper and lower surface and, a plurality of intermediate layers (52a) disposed between the first and second layers.  While Figure 2 shows a single layer (52a), paragraph [0049] discloses that “[a]ny number of upper layers are contemplated for use…”.  Senagore further discloses that a plurality of simulated renal vasculature (28, 30, 32, 34, 36) are disposed between the layers, as well as at least one simulated renal organ (20, 22, 24).  While the layers of Senagore attached together, there is no explicit recitation of the first and second layers being attached at their peripheral edges so as to form a pocket as recited.  However, this feature is known in the art, as taught for example by Segall at paragraph [0050], and would have been obvious to one of ordinary skill as an obvious substitution of one known element for another to achieve predictable results, and for the purpose of allowing for easier access to the interior of the device.  Senagore also fails to explicitly disclose that the intermediate layers are fibrous.  This feature is also known in the art, as taught for example by Toly at paragraphs [0070] and [0072], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results, and for the purpose of providing a material having desired physical characteristics to simulate a portion of the human anatomy, particularly given Senagore’s teaching at paragraphs [0048-49] that they layers may be formed of various materials to simulate different properties of human anatomy.
With respect to claim 2, Senagore discloses at Figure 7 an aperture in the first layer through which artery 143 extends.  With respect to claim 3 and 4, the provision of additional apertures in the fibrous layers is considered to amount to an obvious duplication of elements having no new or unexpected result under MPEP 2144.04(VI)(B).  With respect to claim 5, the recited shape of the simulated vasculature is  considered to amount to an obvious change in shape of an element having no new or unexpected result under MPEP 2144.04(IV)(B).  With respect to claim 6, the recited perpendicular arrangement of vasculature is considered to amount to an obvious rearrangement of elements having no new or unexpected result under MPEP 2144.04(VI)(C).  With respect to claim 12, one of ordinary skill would understand that the vasculature elements could be formed of different materials to give them different physical characteristics, given Senagore’s teaching at paragraphs [0048-49] that components of its device may be formed of various materials to simulate different properties of human anatomy.  With respect to claim 13, as discussed above it is not clear what physical characteristics are encompassed by the claim language.  Additionally, Senagore discloses that the “tackiness” of the layers can be varied within the layer, thus suggesting the claim limitations.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Senagore in view of Segall and Toly, and further in view of Fernandez.  Senagore as viewed in combination with Segall and Toly discloses or suggests the claim limitations with the exception of the provision of a multilayered silicone batting as recited.  A silicone batting layer is known in the art, as taught for example by Fernandez at paragraph [0041], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results, and for the purpose of providing a material having desired physical characteristics to simulate a portion of the human anatomy.  While Fernandez does not explicitly disclose a multilayered silicone batting, the provision of a plurality of layers is considered to amount to an obvious duplication of elements having no new or unexpected result under MPEP 2144.04(VI)(B).

Allowable Subject Matter
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        April 26, 2022